Fourth Court of Appeals
                             San Antonio, Texas
                                  November 8, 2018

                                No. 04-18-00747-CV

                  Marcelo GALVAN Jr. and Analicia R. Galvan,
                               Appellants

                                          v.

            Cledson Macedo de CARVALHO and Kristina Carvalho,
                                Appellees

            From the 49th Judicial District Court, Webb County, Texas
                      Trial Court No. 2018CVH001835-D1
                   Honorable Jose A. Lopez, Judge Presiding


                                   ORDER

    To date, appellants Marcelo Galvan Jr. and Analicia R. Galvan have failed to
pay the applicable filing fee in this appeal. Texas Rule of Appellate Procedure 5
provides,

    A party who is not excused by statute or these rules from paying costs
    must pay—at the time an item is presented for filing—whatever fees are
    required by statute or Supreme Court order. The appellate court may
    enforce this rule by any order that is just.

TEX. R. APP. P. 5.

        We, therefore, ORDER appellants, no later than ten (10) days of the date
of this order, to either (1) pay the applicable filing fee in this appeal or (2) provide
written proof to this court that they are excused by statute or these rules from
paying the filing fee. See TEX. R. APP. P. 20.1 (providing that party who qualifies
as indigent under Rule 20 may proceed without advance payment of costs). If
appellants fail to respond within the time provided, this appeal will be
dismissed. See TEX. R. APP. P. 42.3(c).
             Additionally, appellants’ docketing statement, which was due on October
      26, 2018, has not been filed. We ORDER appellants, no later than fourteen (14)
      days of the date of this order to file a docketing statement.



                                                _________________________________
                                                Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2018.


                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court